[Cite as State v. Harding, 2022-Ohio-3595.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              MADISON COUNTY




 STATE OF OHIO,                                      :     CASE NO. CA2021-10-018

         Appellee,                                   :          OPINION
                                                                10/11/2022
                                                     :
   - vs -
                                                     :

 KELLY L. HARDING,                                   :

         Appellant.                                  :




      CRIMINAL APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                          Case No. CRI 2016-0016



Nick Adkins, Madison County Prosecuting Attorney, and Rachel M. Price, Assistant
Prosecuting Attorney, for appellee.

Kelly L. Harding, pro se.


        M. POWELL, P.J.

        {¶ 1} Appellant, Kelly Harding, appeals a decision of the Madison County Court of

Common Pleas denying his second petition for postconviction relief.

        {¶ 2} In January 2016, Craig Voigt asked appellant to drive him to New York and

appellant agreed. Appellant met Voigt at his house in a car appellant borrowed from his

mother. After leaving the car parked overnight at Voigt's house, the two men began the trip
                                                                   Madison CA2021-10-018

to New York and eventually drove on Interstate 70.

       {¶ 3} Several canine units with the Ohio State Highway Patrol were patrolling the

area along Interstate 70 where appellant was driving. A trooper began to follow appellant,

and observed him following a semi-truck too closely. The trooper initiated a traffic stop and

identified appellant as the driver of the car and Voigt as the passenger. During the traffic

stop, troopers walked a canine around the car, and the canine indicated at the rear

passenger door of the car. Troopers then discovered 123 pounds of marijuana in the

vehicle. The pursuit, traffic stop, and subsequent search of the car were recorded by a

dashcam in the arresting officer's cruiser.

       {¶ 4} Appellant was indicted for possession of marijuana and criminal tools. He

moved to suppress the marijuana, claiming that the search of the vehicle was

unconstitutional. The trial court overruled appellant's motion to suppress, and the matter

proceeded to a jury trial. In November 2016, the jury returned guilty verdicts on both counts,

and appellant was sentenced to an aggregate prison term of eight years. Appellant filed a

direct appeal of his conviction, raising four assignments of error. Appellant challenged the

denial of his motion to suppress and his sentence. He also argued that his conviction was

not supported by the evidence and that he received ineffective assistance of counsel. We

affirmed appellant's conviction and sentence on December 11, 2017. State v. Harding, 12th

Dist. Madison No. CA2016-11-029, 2017-Ohio-8930.

       {¶ 5} On December 12, 2017, appellant filed a petition for postconviction relief

("PCR"), raising three grounds for relief. Specifically, appellant argued that (1) the dashcam

video of the traffic stop that was presented at the suppression hearing was not the same

video that was sent to Primeau Forensics ("Primeau"), appellant's expert, for authentication

nor was it the same video used at trial and, as a result, appellant was deprived of backseat

telemetry and audio evidence that could have supported his defense; (2) the state

                                              -2-
                                                                                  Madison CA2021-10-018

committed Brady violations, withheld payment to Primeau so that Primeau's final report was

not ready for trial, and never provided appellant with the raw data of the dashcam video

prior to trial despite his pro se requests; and (3) his trial, court-appointed attorney was

ineffective because he failed to subpoena Voigt, allowed the trial to proceed without

Primeau's final report, failed to compare the video used at trial and the suppression hearing

with the video sent to Primeau, and failed to investigate backseat telemetry and audio.

Appellant claimed that the dashcam video used at trial was altered and tampered with.

Appellant attached eight exhibits to his PCR petition.

        {¶ 6} The trial court denied appellant's PCR petition without a hearing, finding that

his claims for relief were barred under the doctrine of res judicata.1 Specifically, the trial

court found that appellant's claim of ineffective assistance of trial counsel could and should

have been raised on direct appeal because the evidence asserted in the PCR petition and

attached exhibits "would have reasonably been in his possession such that any argument

could have been included" in his direct appeal of his conviction. Likewise, the trial court

found that appellant's claims of Brady violations and prosecutorial misconduct could and

should have been raised on direct appeal because issues regarding "the altered videos

were raised early in the process and continuously at the trial court level." In particular, the

court noted that initial issues regarding the videos "were raised as early as the March 18,

2016 pretrial," and that issues regarding "gamesmanship and altered videos came up


1. Initially, the trial court summarily denied the PCR petition without a hearing on the ground of the doctrine
of res judicata. Appellant appealed the denial of his PCR petition. Relying on the Ohio Supreme Court's
decision in State v. Mapson, 1 Ohio St.3d 217 (1982), we dismissed appellant's appeal on the ground that a
judgment entry denying postconviction relief without findings of fact and conclusions of law was not a final
appealable order. State v. Harding, 12th Dist. Madison No. CA2018-03-008, 2018-Ohio-5051. In 2020, the
supreme court overruled Mapson, holding that "pursuant to R.C. 2953.23(B), a judgment granting or denying
postconviction relief is a final, appealable order. If a trial court errs by failing to issue statutorily required
findings of fact and conclusions of law, the petitioner may obtain relief by raising that issue in an appeal from
the trial court's judgment." State ex rel. Penland v. Dinkelacker, 162 Ohio St.3d 59, 2020-Ohio-3774, ¶ 28.
Following this court's dismissal of his PCR appeal, appellant moved the trial court for findings of fact and
conclusions of law. On May 6, 2019, the trial court issued a decision addressing appellant's three claims for
relief and once again denied his PCR petition on res judicata grounds.
                                                       -3-
                                                                    Madison CA2021-10-018

before the Court on September 7, 2016 at a hearing on a Motion to Withdraw by the

Defendant's second attorney[.]"

       {¶ 7} Appellant appealed the denial of his PCR petition. Appellant asserted that his

claims were not barred by res judicata because the claims involved evidence newly

discovered after the trial and such evidence was outside the record. We upheld the denial

of appellant's PCR petition, finding that appellant's PCR claims were barred by res judicata

and that he did not support his petition with competent, relevant, and material evidence

outside the record. State v. Harding, 12th Dist. Madison No. CA2019-05-012, 2020-Ohio-

1067. In affirming, we noted that

              [w]ithin Harding's direct appeal, this court addressed the
              dashcam video issue, and also determined that Harding was not
              denied effective assistance of counsel. Harding argued issues
              related to the dashcam video multiple times before the trial and
              during it. The dashcam video issue in no way constituted newly
              discovered evidence or provided Harding with an issue that was
              not or could not have been argued on direct appeal. Harding
              has argued the dashcam video to the trial court and this court,
              and has simply "re-packaged" those arguments by virtue of his
              petition for postconviction relief.

Id. at ¶ 11. We further noted that "[t]he information and the fact that he was not provided a

final report from the expert was obviously known to [appellant], as his trial occurred without

such report being made." Id. at ¶ 12.

       {¶ 8} On September 24, 2021, appellant filed a second PCR petition, arguing that

his conviction should be vacated because of inexcusable neglect by his trial counsel and

fraud upon the trial court pursuant to Civ.R. 60(B)(5). Specifically, appellant argued that (1)

the state committed fraud upon the trial court by presenting an altered video at trial in that

the video sent to Primeau, which had backseat telemetry and audio, was not the same video

presented at trial; (2) trial counsel committed fraud upon the trial court when counsel

advised the court on the morning of the trial that he had spoken to Primeau who had


                                              -4-
                                                                                  Madison CA2021-10-018

expressed an opinion about the video; and (3) trial counsel's failure to compare the videos

and request that Primeau do the same, counsel's refusal to file a motion to continue the trial

in order to compare the videos, and counsel's failure to contact Voigt constituted

inexcusable neglect. Appellant attached 17 exhibits to his second PCR petition.

        {¶ 9} On October 14, 2021, the trial court denied appellant's second PCR petition

on the ground of res judicata, finding that appellant "raise[d] no new issues that have not

been litigated on appeal or in his first post-conviction relief motion."2

        {¶ 10} Appellant now appeals, raising two assignments of error that challenge the

trial court's denial of his second PCR petition. Specifically, appellant argues that the trial

court abused its discretion in denying his second PCR petition regarding his claims of fraud

upon the court by counsel and inexcusable neglect because he presented "new evidence

outside the record that only became known to him after trial and direct appeal." Appellant

does not challenge the trial court's denial of his second PCR petition regarding his claim

that the state committed fraud upon the trial court.

        {¶ 11} We review a trial court's decision denying a PCR petition under an abuse-of-

discretion standard. State v. McKelton, 12th Dist. Butler No. CA2015-10-183, 2016-Ohio-

3216, ¶ 5.

        {¶ 12} A PCR petition is timely if it is filed no later than 365 days after "the date on

which the trial transcript is filed in the court of appeals" or 365 days "after the expiration of

the time for filing the appeal" if no appeal is taken. R.C. 2953.21(A)(2). When appellant

filed his second petition in 2021, the statutory deadline for filing a timely postconviction relief

petition had long since passed. Appellant's second petition was, therefore, both untimely



2. Ohio law is well-settled that a trial court does not have to issue findings of fact and conclusions of law when
denying a second or successive petition for postconviction relief. State ex rel. Fuller v. Sutula, 86 Ohio St.3d
301, 302, 1999-Ohio-164; State v. Mootispaw, 12th Dist. Fayette No. CA2014-04-006, 2014-Ohio-5316, ¶ 12,
fn. 2.
                                                       -5-
                                                                     Madison CA2021-10-018

and successive. State v. Apanovitch, 155 Ohio St.3d 358, 2018-Ohio-4744, ¶ 21.

       {¶ 13} Pursuant to R.C. 2953.23(A)(1), a court may not entertain an untimely petition

or a second or successive petition unless the petitioner initially demonstrates that either he

was unavoidably prevented from discovering the facts necessary for the claim for relief, or

the United States Supreme Court has recognized a new federal or state right that applies

retroactively to persons in the petitioner's situation and the petitioner asserts a claim based

on that right. R.C. 2953.23(A)(1)(a); State v. Lawson, 12th Dist. Clermont No. CA2013-12-

093, 2014-Ohio-3554, ¶ 16. If the petitioner is able to satisfy one of these threshold

conditions, he must then demonstrate by clear and convincing evidence that, but for the

constitutional error at trial, no reasonable fact-finder would have found him guilty of the

offenses for which he was convicted. R.C. 2953.23(A)(1)(b); Lawson.

       {¶ 14} Although a petition for postconviction relief permits a person to bring a

collateral challenge to the validity of a conviction or sentence in a criminal case, it does not

provide a petitioner a second opportunity to litigate a conviction. State v. Boles, 12th Dist.

Brown No. CA2016-07-014, 2017-Ohio-786, ¶ 19. Accordingly, "a trial court may dismiss a

postconviction relief petition on the basis of the doctrine of res judicata." Id.

       {¶ 15} Under res judicata, a final judgment of conviction bars a convicted defendant

who was represented by counsel from raising and litigating in any proceeding except an

appeal from judgment, any defense or any claimed lack of due process that was raised or

could have been raised by the defendant at the trial, which resulted in that judgment or

conviction, or on an appeal from that judgment. State v. Szefcyk, 77 Ohio St.3d 93, 1996-

Ohio-337, syllabus.

       {¶ 16} The presentation of competent, relevant, and material evidence outside the

record may, but does not automatically, defeat the application of res judicata. State v.

Clayton, 12th Dist. Warren No. CA2017-11-162, 2018-Ohio-1777, ¶ 16. To so qualify, the

                                              -6-
                                                                     Madison CA2021-10-018

evidence outside the record must demonstrate that the petitioner could not have raised the

claim based upon information in the original trial record. Id. Thus, the evidence relied upon

must not be evidence that was in existence or available for use at the time of trial or direct

appeal. Id. Further, evidence presented outside the record must meet some threshold

standard of cogency. Id. Thus, if the evidence outside the record is "marginally significant

and does not advance the petitioner's claim beyond a mere hypothesis and a desire for

further discovery," res judicata still applies to the claim. State v. Lindsey, 12th Dist. Brown

No. CA2002-02-002, 2003-Ohio-811, ¶ 22.

       {¶ 17} Res judicata applies to any claim that was raised or could have been raised

in a prior petition for postconviction relief. State v. Clemmons, 2d Dist. Montgomery No.

28085, 2019-Ohio-2997, ¶ 25; State v. Workman, 3d Dist. Auglaize No. 2-19-09, 2019-

Ohio-5379, ¶ 11. Thus, res judicata applies to bar raising piecemeal claims in successive

postconviction relief petitions that could have been raised, but were not, in the first

postconviction relief petition. Lawson, 2014-Ohio-3554 at ¶ 53; State v. Johnson, 5th Dist.

Guernsey No. 12 CA 19, 2013-Ohio-1398, ¶ 47.

       {¶ 18} In his first assignment of error, appellant argues that the trial court abused its

discretion in denying his second PCR petition regarding his claim of fraud upon the court

by trial counsel. During the trial proceedings, the trial court granted appellant funds to

engage Primeau to review the dashcam video the state presented at trial and that appellant

argued was altered. Primeau never submitted a final report and the trial occurred without

such report. On the morning of the trial, trial counsel advised the trial court that he had

spoken to Primeau who had reviewed the video and expressed an opinion about it. In his

second PCR petition, appellant argued that trial counsel's foregoing representation

constituted fraud upon the court because Primeau had in fact not yet formed an opinion. In

support of his claim, appellant submitted Exhibit I, a November 22, 2016 email from Primeau

                                              -7-
                                                                      Madison CA2021-10-018

to appellant's girlfriend, advising her that it had not finalized the report because Primeau

had not been paid. In other words, appellant equated the lack of a final report with the lack

of an opinion.

       {¶ 19} Trial counsel's statement to the trial court that he had spoken with Primeau

who had expressed an opinion as to the dashcam video is not inconsistent with Primeau's

email to appellant's girlfriend that Primeau would not produce a final report until it was paid.

The two are not exclusive of one another. It is entirely feasible that counsel had spoken

with Primeau and that Primeau shared with counsel an opinion regarding the video but

would not finalize a written report until it was paid.

       {¶ 20} Furthermore, appellant argued issues related to the dashcam video multiple

times before the trial, during trial, and in his initial PCR petition. Likewise, appellant argued

issues regarding the lack of a final report by Primeau in his initial PCR petition. Primeau's

email to appellant's girlfriend, written six days after the trial, precedes Exhibit E, an October

2017 affidavit from appellant's girlfriend that appellant submitted with his second PCR

petition. In her affidavit, appellant's girlfriend asserts that Primeau's final report was never

prepared and that she "personally spoke with [Primeau] via telephone and emails several

times."   Exhibit E duplicates an exhibit attached to appellant's initial PCR petition.

Therefore, Primeau's email is not newly-discovered evidence and appellant was not

unavoidably prevented from discovering facts necessary for his fraud-upon-the-court claim

for relief. As this issue could have been raised in appellant's initial PCR petition, res judicata

bars appellant from raising this issue. State v. Thomas, 6th Dist. Wood No. WD-09-025,

2010-Ohio-394, ¶ 22. Res judicata bars a petitioner from "re-packaging" evidence or issues

that either were or could have been raised. State v. Brown, 12th Dist. Preble No. CA2019-

04-006, 2020-Ohio-971, ¶ 50.

       {¶ 21} Appellant's first assignment of error is overruled.

                                               -8-
                                                                      Madison CA2021-10-018

       {¶ 22} In his second assignment of error, appellant argues that the trial court abused

its discretion in denying his second PCR petition regarding his claim of inexcusable neglect

by trial counsel. As pertinent here, appellant's second petition argued that trial counsel's

failure to compare the video used at trial with the video sent to Primeau and his failure to

ask Primeau to do the same constituted inexcusable neglect. In support of his claim,

appellant submitted Exhibit I, Primeau's email to appellant's girlfriend, Exhibit E, the affidavit

of appellant's girlfriend, and Exhibits L through O. Exhibits L and N are still prints from the

video used at trial; Exhibits M and O are still prints from the video sent to Primeau. Exhibits

M and O show that police travelled at 94 m.p.h. to catch up with appellant, and according

to appellant, further show that the "state had tampered with the clock." Appellant asserts

that the video sent to Primeau "reveals police misconduct by driving 94 MPH for an alleged

following too closely violation."

       {¶ 23} Exhibits L through O are not competent, relevant, and material evidence

outside the record. The fact that police travelled at 94 m.p.h. to catch up with appellant so

as to endanger motorists on the highway has nothing to do with probable cause to stop

appellant. The issue of whether police were chasing appellant in a reckless manner does

not exonerate appellant or render the evidence seized during the search of his vehicle

inadmissible. Moreover, appellant does not identify how the video sent to Primeau would

show that police lacked probable cause to stop appellant's car.

       {¶ 24} Furthermore, the affidavit of appellant's girlfriend, an exhibit appellant also

submitted with his initial PCR petition, plainly states that the girlfriend compared the videos

after the trial and identified several differences between the two. Thus, Exhibits L through

O do not contain new evidence that was unavailable or not in existence when appellant filed

his initial PCR petition. Res judicata applies to bar raising piecemeal claims in successive

postconviction relief petitions that could have been raised, but were not, in the first

                                               -9-
                                                                     Madison CA2021-10-018

postconviction relief petition. Lawson, 2014-Ohio-3554 at ¶ 53.

       {¶ 25} As for appellant's inexcusable neglect claim based on trial counsel's failure to

compare the videos and ask Primeau to do the same, this is a re-packaging of the

ineffective-assistance-of-counsel claim appellant asserted in his initial PCR petition. In

addition to the averments above, appellant's girlfriend further stated in her affidavit,

"[Primeau] explained to me directly, that [trial counsel] did not request for them to compare"

the videos. As appellant submitted his girlfriend's affidavit with his initial PCR petition, and

as appellant asserted his trial counsel's failure to compare the videos in his initial petition

which the trial court denied and which denial we upheld, this issue is barred by res judicata.

Id. at ¶ 52; Workman, 2019-Ohio-5379 at ¶ 16.

       {¶ 26} Appellant's second assignment of error is overruled.

       {¶ 27} As appellant failed to demonstrate that one of the exceptions in R.C.

2953.23(A) applies, the trial court lacked jurisdiction to consider the merits of the petition.

Apanovich, 2018-Ohio-4744 at ¶ 36. After reviewing the record, we find that the trial court

did not abuse its discretion in denying appellant's untimely, successive PCR petition

pursuant to R.C. 2953.23.

       {¶ 28} Judgment affirmed.


       PIPER and BYRNE, JJ., concur.




                                             - 10 -